United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EASTERN COLORADO HEALTH CARE
SYSTEM, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-975
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2011 appellant filed a timely appeal from the October 21, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her request
for reconsideration. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this decision.2
ISSUE
The issue is whether OWCP properly denied appellant’s October 14, 2010 request for
reconsideration.

1
2

5 U.S.C. § 8101 et seq.

The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1). The Board therefore has no jurisdiction to review the new evidence appellant submitted on appeal.

FACTUAL HISTORY
On April 7, 2010 appellant, then a 41-year-old nurse, filed a claim for workers’
compensation benefits alleging that she sustained a traumatic injury in the performance of duty
on April 6, 2010 while helping to lift a patient onto an examination table. She described the
nature of her injury as a bilateral strain of her upper trapezius muscles and a lumbosacral strain
with radicular pain on the left.
In a decision dated August 17, 2010, OWCP denied appellant’s claim for compensation
on the grounds that the medical evidence did not demonstrate that the claimed medical condition
was related to the established work-related event. Specifically, it found that the medical
evidence did not include a physician’s explanation as to whether appellant’s diagnosed condition
was caused or aggravated by lifting a patient onto an examination table on April 6, 2010.
In an attached statement of appeal rights, OWCP explained that appellant could request
reconsideration if she had additional evidence or legal argument that she believed would
establish her claim:
“The request must be made within one calendar year of the date of the
decision, clearly state the grounds upon which reconsideration is being requested,
and be accompanied by relevant evidence not previously submitted. This
evidence might include medical reports, sworn statements or a legal argument not
previously made, which apply directly to the issue addressed by this decision. In
order to ensure that you receive an independent evaluation of the new evidence,
persons other than those who made this determination will reconsider your case.”
(Emphasis the original.)
On October 14, 2010 appellant requested reconsideration. She completed the appeal
request form that was attached to OWCP’s August 17, 2010 decision. This form instructed her
as follows: “If you decide to appeal this decision, read these instructions carefully. You must
specify which procedure you request by checking one of the options listed below. Place this
form on top of any materials you submit. Be sure to mail this form, along with any additional
materials, to the appropriate address.” (Emphasis the original.) Appellant indicated with a
mark that she was requesting reconsideration. She signed the form and mailed it to OWCP.
In a decision dated October 21, 2010, OWCP denied appellant’s request for
reconsideration. It explained that to warrant a reopening of her case, she had to clearly identify
the grounds upon which she was requesting reconsideration, and she had to submit relevant
evidence or legal contentions not previously considered. As appellant’s request neither raised
substantive legal arguments nor included new and relevant evidence, OWCP found it insufficient
to warrant a review of the prior decision.
On appeal, appellant takes issue with a statement OWCP made in its August 17, 2010
decision denying her claim for compensation.

2

LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.3 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.4
A request for reconsideration must be sent within one year of the date of OWCP decision
for which review is sought.5 A timely request for reconsideration may be granted if OWCP
determines that the employee has presented evidence or argument that meets at least one of these
standards. If reconsideration is granted, the case is reopened and the case is reviewed on its
merits. Where the request is timely but fails to meet at least one of these standards, OWCP will
deny the request for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
Appellant had one calendar year to request reconsideration of OWCP’s August 17, 2010
decision denying her claim for workers’ compensation benefits. Her October 14, 2010 request
was therefore timely. The question for determination, therefore, is whether that request met at
least one of the three standards for obtaining a merit review of her case.
Appellant’s request for reconsideration was insufficient to warrant merit review. She
offered no argument or evidence to support it. Appellant’s request consisted solely of a mark on
an appeal request form. A timely request for reconsideration that is not supported by additional
evidence or argument for error is prima facie insufficient to warrant a merit review of the case.7
Because appellant’s request met none of the standards that would justify the reopening of her
case, the Board finds that OWCP properly denied her request for reconsideration. The Board
will affirm OWCP’s October 21, 2010 decision.
Appellant’s argument on appeal is immaterial to the sufficiency of her October 14, 2010
request for reconsideration, which is the only issue the Board may consider on this appeal.

3

5 U.S.C. § 8128(a).

4

Id. § 10.606.

5

Id. § 10.607(a).

6

Id. § 10.608.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6 (January 2004).

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s October 14, 2010 request for
reconsideration of the merits of her claim.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

